OFFICE   OF   THE   ATTORNEY     GENERAL    OF   TEXAS
                            AUSTIN




HonorableEiascom Olles
Comnlnnloner, QeneralLend Office
Austin, Texas
Dear Slrr            oplnlonHo. O-672




                                                ur opieionrequest
                                                18, 1945, usd the
addltlanalSaat                                   d in your letter
of July 26, 194


                                    Hr. oerald u. naenna,
                             en, Texam, filed im the
                              8 applioatlonto pzwmpect

                           ty, in aaaordanaeulth the
                       "$IIEI~"~~ tL~ba.~Eatlon
    I lfmukl Protpw3t’Perrit H-+28867 on July 11, 1.945
    for a pe~lcdnot to exceedbne y6ar be@nning
    on July 3, 1944.
               'On Harea 27, 1945. Mr. Ed L. Love of
    SierraBlmca, Texea, filed ln tBa GeneralLend
    Ofl'ice   his affidavitof ovnerahip      requeetfor
    retnetatement                        63 , Publto
                     WI Section2, Block "d
    SshoolLend, EudrpethCounty. Aacampanying the
    Aifldavit    of Omecahlp and Requestfor Relnrtate-
    meritwau a ralttance to covw paymentof all
Hon. EaecomClllee- Pegs 2

    principal,interest,end penalties. Hr. Love
    alao requestedthat a patont be issued him on
    Section2.
            "The male of eald Bsotlon2 wne forfeited
    for non-paymentof tnteroeton April 25, 1941,
    and nov standsiorfefted on the recordsof thle
    offlae.
            "At eight (8100)o'clockA.M., Julo 3,
    1945, Itr.wollm filed ia the OeneralLaud Offioti
    the applieatlonof Southvest Mlnwele, Ino., P.O.
    aox 865, Barllngen,Texas, to proe*ct for wt*llla
    mlneralean4 pneloue rtcnm8 on the north helf OT
    said Sectlutt 2. You vl1.lnote the caafl.ictLag
                                                 rlghte
    of SouthvestNlaerale,Ina. utd I&. Love,"
            Your letter of July 26, 1945, reads lttpart:
            *     ?oo your further %tt~mtlen,    the
    l&taduttde;~u&el4eratlen Lo thle oplttlun mqueet
    v&e noldwith a meervatlon of all telnerale to the
    8tatq.i "
            Your qtw8tion181
            "I reepeotiull~requestthat you give m
    your op~lonae to whetherI ehoul4iemo l Prempeot
    Pomlt to Southmet Wetie,      Iam., or minetat& the
    male of the land in favor of I&. BedL. Love.*
            We itret aoneld6rvhotheryou ehouldreinrhto the
male of this land in IWOF ot NV. Love.
            Art. 5326, R. C. S., nov made, Ln M,       em followet
            'Ii any portionof the %lmweSC on euy WI.0
    shouldnot be pIi4 when &@a, ths land ehrllbe L\lbjeot
    to forfeltursby ~the Coarlrelonerelttm~rfng on the
    vrepperoont~lningthe papme 'LendPorfeited',or
    v~rde of eirileris',rt, with the brte of much action
    a ndllgn it offlcfarly, em4 therivupett the laad an4
    all payaenteshall be forfeitedto the Stat.,end the
    landseseybe offeredtar male on b eubeequentmale date.
    In e.nycame where lan4e renyhmrrwfterbe ior?eltedto
    the Nate for non-paymentOS fntereet,tha pttrahaeere,
lion.&scramOilee - Pege 3


     bc thelr vendees, heirs, or legal repreeentatlvee,
     emy have their alaIm relnetrtedon theirvrltten
     request,by paying Into the Treaeur)r the full
     uottqtof Intorestdu6 on tich ul@m up to thn date
     of relnet8temeat, providedthat +rIghte of third
     vweone ,WJ have lntervono4. Th right    to rein-
     state shall be lImitedto the last pumhaeer from
     the State or him vendee8or tholr  heirs or legcr3
     repreeent&ivee.   BuchHghtmuetbe excrcieed
     within five (5) y0~s fxwm th0 date 0f th0 f0mmi~e,
     ur4 the right to reinstateany alak heretoforefor-
     feitedby the Caraieeiooermtot be exercisedwithin
     five (5) years from the effeatlvedate of t&Is Act,
     but not thereaSter.. . .!'
             Mr. Love ham epryht to oomplywith thfe artloleby
makiag him requestfor md.netataaont   vlthln five years from the
date of th, forfeiture. PmVlde4 Br. Love is the laet pttrch4teer
of the latelfma the Wats, or eueh lret purchaser'svendee,heir
or legal mpmeeatatlve,   an4 If he ham pal4 into the State Treasury
the full amountof latemet due on euoh alair up to .the date of
r*lne~atenent, be 18 clearlyuitltlo6   to have hle alaim rolnetated,
‘providedthat no~rlghte of thlr4 pereonsma have iakrve~d.*
Art053268  9ex.m Jur~rprudence,  Vol. 38, Pubfic Lands, page 190.
             It*s w  rlghta of third parties intemmie4 *lnae
much forfeiture?Your letteraentlonenone that light poe8lblp
be so ometme4, exceptthe prorpeating per&t leeuulto l&r.
        end the appll6ationof Bouthreet J4Inenlr.IBC. for a
IlaXe2nna
met~lia mInera proepeatlngpemlt tbrt was filed In the
OgneralLand OffIaeon July 3, 1945.
             Hr. WoKenna~eproepectl3tgW-It end the lpp2icatfon
of SoutWeet Winerale,Inc. Were ma4e utt4.r urthorltyof House
Bill 489, Ch. 301, Acts 40th Leglelatulre,Re beeeion,1*3,
                                           5t210, Sec. 12, R. C, S.
        . ‘phi8eeotlonreadist
            “Any parson or corpontlon  deeirlng to
    prospecta treet of land beloagw to t&w 8trto    Sor
    gold, eilveP,pl@Anum, cionrbrr,and other metal110
    ore8 and prccioue~etonee m8x file an appltcation
    rlth the ComleeSon4w of the OeneralLan4 OSfIce
    4eelgnatingthe area to be vroepeGto4,whioh aget
    be crcoompenie4br a rentalpaymentof Ten (10)
    Cente per aore, an4 much appltoeatshall love a
    periodof one year fFoa 4&o of filingeuah avpll-
    oationwithinvhIch to prospectthe area 4WQpxated.
BOB. BaeooaOllee - Page 4

       WithIn the period of ma&d year he nay file an
       lppllcatlonto lease the area deeIgr;uted   Sor the
       purposeof mlnIng gold, silver,platinm, aInaa-
       bar end other metalllaores end pmoloue stones
       au4 remit Vlftg (50) Cents an aow am first    annual
       payaetatof rentalon the lease en4 continueto
       We euah ymente from year to yur for a period
       of five (5r years,unleee eoae of the ninerale
       aemtlonedherein shell be 4lecoveredmoonorin
       payingquentltlee. On 4lecave~‘of      any much
       altterale,the payaente of euch reutal ehell ceaee.
       On the @@thday of erahmonth the ownerofthe
       rine ormlnee shell pny the Wyalt -the         Nate
       vhioh shall be one-eirteenth   (l/la!of the value if
       the ainor8lseold or moved bff tbs pxwe.Saee.&ah
       peymenteshall be realtte4    to the 3omieeloner of
       the CieneralLend Office en4 creditedto the aaoount
       of the Porwnant Bahoollknd. 'Pb~leareellmllbu
       drwn and the sines operatedln aaaordanoewith
       reguUtion8 pnecrrlbedby the Qovemor,      Attorney
       Qeneral,and Oamleeloner of the 6eneralLen4 Offlae."
            Your letter lmllaatre tht  the lend h4re involved,
inaludingthe mlnerale,heerpen 4edicate4 to the publia fxwe
eIshoo].
      futd and that the y    Me val rold wLth r mii,ne~&L
                                                        me*
vatleq.
               Therefore,   at allmeter1e.l
                                     tlaee  to your inquiry,
mettilio   mhenle    aud p r ea io ue
                                   lto no eb
                                       thxe lend belongedto
the 8tete. The owner rraqulred
                             ma Interestthere- under the
Relinqule&uentAd (Bee A&lale 5368)which pertaina only to
011 a?&4gae. We find no statutegiving the eurfaaeovnep any
Intorestin metalllumlne-8 end pxwalouestonesthew%n.
             It rollowethat   the btate,    its agents,grenW8,
or  llcexuwee,is owner of euehmetelliaminerale       rrrdpxwhue
*tone*, ut4 ham atalltime8 ha4 thelO&l rlghtte enteron
th elux+facefor the pwpoae of Cupr~rlngand developIn$the
maid metalllamIner?rle an4 piealoueetonee. covan, etal v.
Harcleaut,ot al, 26 Tex. 2171 Esept~e    Qae & Fuel Co., et al v.
state, 121 Tax. 138, 150, 47 8. w. (2) 2658 bW8~, et 81 V.
prgeril:;l Tax. 502, 511; Cox v. Robleon, 105 Tex. 426, 150
  . .     .
             Consequently,Love an4 hle pm4eoseeoce owned
much land from the beglnnlng,eubjoctto the right of the f&ate
or its agents,grmteee OP llaeneeee,to 40 the things~thmee
mineral prospectingpermitsrutboMee. Us see no 0onflloQ'Wmt-
eoeverbetweenthe rightsof Love QP hle pxw4eoeeeore     to
surface of this land, p~lor to the folrldture, en4 thau   0T
reolplenteof Wneral proepeotlngpeFmiteunder Seatlat 12
of Article5k21a.
Hon. B8ecoet
           Ollee - Pegs 5

           ftwIe our opinionthat no right of e third pnrty
                 Coneequentlywe believeyou shouldre-
&&%?%kie         alai& provlied,of course,he 18 ot~rvlee
ellg~bletherefor.
            We mm aoneldervhetherthe ewtollioalnerdl
end preciousstone pzwepeatlngpemltehouldbegrentedto
SouthwestNlnerale,Inc.
             In Texas, mIneralein place ere "land". State
v. Hatcher,281 9. W.           115 Tex. 3321 Lone Acre 011
Co. v. Bvapte,78 8. W.           EollovayelUnknownRelre 0.
Wmtle~, 104 S. W. (2)           131 8. W. (2) 89, 133 Tax.
608, 123 A. L. R. 843. These metalllomlnerde   and pFealou8
stonesem %nd" and, am ham been sham before,the lend
involve4bme has been dedlcrtedto the Pub110Rse School
Fund.
             It followstht euah aetalllcmIneral end pre-
ciooe stonesan "lend" eubjeatto the provleIoneof Apt. 54210,
860. 12. Therefore,lf SouthwestMInerelm,Ina. bee made its
eppllaatlonfor pzwspectlngperaitthereonInproper Tom end
In uhordenae vith the plain provisionsof the statutesan4
ham fll.ed the neoeeea~ fees, etc., it is our opinionthat the
perm%tehouldbe granted.
                                  Yours v4ry   truly

                              ATSORNBYQERXRAL OFT'EXAS